Title: To Thomas Jefferson from Jones & Howell, 22 August 1807
From: Jones & Howell
To: Jefferson, Thomas


                        
                            Respected Friend
                            
                            Philadela. 22d Augt 1807
                        
                        We have your favor of 13th Inst. and in Compliance therewith have this day shipped to the address of Gibson
                            & Jefferson say
                        
                     
                        80 Bundles 2.0.0.0 nail rods at 52/6 
                        
                        $280.
                        
                     
                     
                        Porterage   
                        
                        
                           1.
                        
                        
                           00
                        
                     
                     
                        
                        
                           $281.
                        
                        
                           00
                        
                     
                  
                        We recd a few days since from Mr Barnes the $281 which is to your credit. we had expected by this time
                            to have had the Sheet Iron (ordered Sometime Since) ready, but it is not yet come to hand. they wrote some days ago from
                            the Manufactory that they were then making it. hope it will be on in A few days. 
                  We are Respectfully Yours
                        
                            Jones & Howell
                            
                        
                    